DETAILED ACTION

Response to Amendment
This Office Action is in response to Amendment filed on 12/02/2021.
	Claim 21 has been amended.  
	Claims 1-21, 23 are pending.
Remark of Applicants has been considered. 
 
Reason for allowance
 
 
Claims 1-21, 23 are allowed. The following is an examiner’s statement of reason for allowance: None of the references of record teaches or suggests the claimed limitations having a package comprising: a conductive pathway coupling the first and second terminals, the conductive pathway configured to generate a magnetic field, a conductive member aligned with a coupled to the conductive pathway, the conductive pathway and the conductive member having a common shape, an insulative layer coupled to the conductive member and a die coupled to the insulative layer and having a circuit configured to measure the magnetic field, the circuit facing the conductive pathway.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
 
 
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven H. Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THAO P LE/
Primary Examiner, Art Unit 2818